

117 SRES 239 IS: Recognizing the 100th anniversary of the birth of Dr. Andrei Dmitrievich Sakharov.
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 239IN THE SENATE OF THE UNITED STATESMay 26, 2021Mr. Menendez (for himself and Mr. Risch) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONRecognizing the 100th anniversary of the birth of Dr. Andrei Dmitrievich Sakharov.Whereas 2021 marks the 100th anniversary of the birth of Dr. Andrei Dmitrievich Sakharov (referred to in this preamble as Dr. Sakharov), who was born on May 21, 1921;Whereas, although the work of Dr. Sakharov as a nuclear physicist earned him international respect and renown, his great genius and gift to history was to give voice to a global yearning for human rights and fundamental freedoms;Whereas, in 1968, in an act of great courage and conscience, Dr. Sakharov published his treatise, Thoughts On Progress, Peaceful Coexistence, And Intellectual Freedom, in which he—(1)offered a comprehensive vision for peace and progress; (2)broke with the Soviet establishment over human rights; and (3)opened himself up to years of official and state-sponsored retaliation;Whereas, in 1970, Dr. Sakharov helped found the Committee on Human Rights in the Union of Soviet Socialist Republics (referred to in this preamble as the USSR), which documented human rights abuses in the USSR; Whereas the advocacy of Dr. Sakharov for human rights at home and abroad was grounded in, and emerged from, his work for peace and against nuclear weapons proliferation;Whereas, in his 1975 Nobel Prize acceptance speech, delivered by his wife Yelena Bonner because the USSR had barred him from attending the ceremony, Dr. Sakharov expressed his hope in a final victory of the principles of peace and human rights and the liberation of all prisoners of conscience everywhere;Whereas the Nobel Peace Prize Committee called Dr. Sakharov the spokesman for the conscience of mankind;Whereas the Government of the USSR exiled Dr. Sakharov and Yelena Bonner to the closed city of Gorky (now Nizhny Novgorod, Russia) in retaliation for the advocacy of Dr. Sakharov against the USSR invasion of Afghanistan, which he later called a war of annihilation, a terrible sin;Whereas President Reagan proclaimed May 21, 1983, as National Andrei Sakharov Day, an occasion for the people of the United States to reaffirm that, despite attempts at repression, the ideals of peace and freedom will endure and ultimately triumph;Whereas Mikhail Gorbachev released Dr. Sakharov and Yelena Bonner from exile in December 1986, one of the most significant steps in implementing a loosening of political controls under perestroika and glasnost;Whereas, in 1989, Dr. Sakharov became a deputy of the Congress of People Deputies, the first legislative body in the USSR that permitted debate, which used the moral authority of Dr. Sakharov to try to democratize Soviet political processes, including an end to 1-party rule;Whereas the courageous efforts of Dr. Sakharov against totalitarian repression in the USSR inspired political reforms that swept Europe throughout 1989;Whereas, on his death in 1989, the White House noted that the voice of Dr. Sakharov was an important dimension in the contemporary changes under way in Soviet society, changes that would culminate 2 years later in the collapse of the USSR and Soviet Communism; andWhereas the work Dr. Sakharov began remains unfinished, which is evidenced by the May 18, 2021, cancellation by authorities of the Moscow Sakharov Center’s exhibit marking the centenary of the life of Dr. Sakharov: Now, therefore, be itThat the Senate—(1)recognizes the historical significance of the contributions made by Dr. Andrei Dmitrievich Sakharov (referred to in this resolution as Dr. Sakharov) in the promotion of human dignity and political freedom in his own country and around the world;(2)recognizes that the example set by Dr. Sakharov has inspired millions around the world working to promote democratic principles; and(3)expresses support for democracy and human rights activists around the world, especially in Russia, who embody the principles and values practiced by Dr. Sakharov.